Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
Status of Claims
	Claims 1-20 were previously pending and subject to the final office action mailed May 26th, 2022. In the Response, submitted July 21st, 2022, claims 1, 9-14, 16, and 19-20 were amended and no new matter was added. Therefore, claims 1-20 are currently pending and subject to the following Non-Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks submitted on July 21st, 2022, have been fully considered and each argument will be respectfully address in the following non final office action.

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 13-16 of the Response concerning the 35 U.S.C. § 103 rejections of claims 1-20 have been fully considered and are further moot in view of the amended 35 U.S.C. § 103 rejection set forth by the Examiner herein.
	On page 15 of the Response, the Applicant submits “the Action relies on Alonso as teaching “the upper bound comprises dynamically adjusting the upper bound based at least in part on a change to a contextual condition that impacts an expected fitness to potential future matching involving the first transport request in light of the characteristics […] referring to dependent claim 13 […] For instance, determining a number of requests during ‘rush hour’ or after a ‘major event’ is not a time-based upper bound determination made based on ‘contextual conditions in which the first transport request was submitted’. Instead Alonso refers to contextual conditions associated with a geographic area that are influencing a total number of received requests”.
	 The Examiner notes, according to the Applicant’s Specification, “contextual information (e.g. […] current trends within a dynamic transportation network, etc.)” (¶ [0017]). As such, Alonso teaches (¶ [0123] - ¶ [0124], ¶ [0131]) a system configured to collect transportation requests during a time window, where the window may be open for a preselected period of time, such as 30 seconds, and all collected requests are assigned at the end of the time window. Further, Alonso teaches that the preselected time window may be changed based on a variety of factors, such as a number of requests per minute being received; equivalent to determining an upper bound for an amount of time based on characteristics of the first transport request including contextual conditions in which the first transport request was submitted (i.e. current trends within a dynamic transportation network) (as recited in claim 1) and wherein determining, based at least in part on the characteristics of the first transport request, the upper bound comprises dynamically adjusting the upper bound based at least in part on a change to the contextual conditions (as recited in claim 13). 
	Further, Alonso teaches that the duration of a time window for collecting user requests for a performing matches/assignments for each of the requests may be adjusted based on an event (such as rush hour, a concert, or sporting event) that affects the number of requests being received (See ¶ [00123], “the window could simply be based on a number of requests received […] (e.g. during “rush hour” or after a “major event” such as a concert or sporting event game) where many requests may be received substantially simultaneously”), thus increasing the pool of user requests and potential optimal matches, equivalent to a contextual condition that impacts an expected fitness to potential future matchings involving the first transport request in light of the characteristics. 
	Further, on page 15 of the Response, the Applicant argues “Pavlov discloses that a user may input search parameters for a shared ride that include ‘a specific date/time or a date/time range” […] rather than being ‘contextual condition in which the first transport request was submitted’, the ‘specific date/time or a date/time range’ disclosed in Pavlov is a contextual search parameter for a potential future transport request. As such, the eventual transport request in Pavlov may be submitted under completely different contextual conditions”.
	The Examiner notes, according to the Applicant’s Specification, “the dynamic transportation matching system may account for contextual information (e.g., […] the time of day […]” (¶ [0017]). As such, Pavlov teaches (¶ [0076] - ¶ [0079])  that the system or first user may determine a time that a transportation share availability should remain open, such that the transportation share availability may automatically be closed by the service provider servers within the fixed time. For example, a first user may submit a request for transportation at date/time z, and the system may then continue searching for a second user to share transportation with the first user until a fixed/threshold time before the date/time z. Either the system or user may set a minimum time threshold that represents the minimum amount of time before date/time z that the user A may continue to wait for a second user to share transportation with. For instance, if the first user set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system may no longer attempt to match the first user with a second user. Accordingly, one of ordinary skill in the art would recognize that if the first user submits a transportation request at 1 PM for a transportation service at 5PM the same day, the system would no longer attempt to find a match for the first user after 4PM (if the minimum time threshold is set as one hour). Therefore, according to the time of the day in which the user submitted the request (1 PM), the upper bound amount of time for monitoring a batch of transport requests would be 3 hours (1PM until 4 PM); equivalent to determining an upper bound for an amount of time based on characteristics of the first transport request including contextual conditions in which the first transport request was submitted, wherein the upper bound for the amount of time is to monitor the batch of transport requests.

	On pages 13-16 of the Response, the Applicant argues that the prior art of record does not teach or suggest each and every feature of the amended independent claims. In view of the amended claims, the Examiner has set forth an amended 35 U.S.C. § 103 rejections for claims 1-20 that may be found starting on page 3 of this Non-Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-13, 15-16, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Deng et al. U.S. Publication No. 2020/0058044, hereafter known as Deng, in further view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso. 

	Regarding claim 1, 
	Pavlov teaches the following:
	Receiving, by a dynamic transportation matching system, at least a first transport request and a second transport request; (“A system, and method, generally referred to as a system, relate to matching one or more users and a transportation provider to each other […] matching a user to one or more other users and then matching the matched users a transportation provider”, ¶ [0014]), (“The system 100 may include one or more users 110A-N, a matching service 130, and one or more transportation providers 120A-N”, ¶ [0016]), (“ the users 110A-N may interact individually or together with the matching service 130 […]”, ¶ [0017] ), (“the user A 110A may communicate a request to the matching service 130 to be matched with one of the users 110B-N”, (¶ [0018]), (“the system 200 may determine whether a second user, such as the user B 110B, has been found to match with the user A […] a second user may be found when a second user logs into the system 200 and requests to share transportation”, ¶ [0078]). 

	Entering the first transport request and one or more other transport requests including the second transport request into a batch of transport requests; Pavlov teaches that users may interact with a service provider server of the system via a web application to submit requests to find other users to match with for a transportation service, where the system may automatically match user A with any of users B-N that have requested to share transportation (See ¶ [0038], ¶ [0039], ¶ [0036], ¶ [0074], ¶ [0078] Fig. 3), (“the users 110A-N may use either a web application […] to communicate to the service provider servers 240” ¶ [0032]), (“the user A 110A may communicate to the service provider servers 240 their availability to share transportation with a second user” ¶ [0039]), (“the system 200 may automatically pair two users 110A-N.” ¶ [0054]), (“A system for matching one or more users and a transportation provider may include: a memory, an interface, and a processor. The memory may be able to store information about a transportation provider, a first user and a second user […] The processor may be operatively connected to the memory and the interface to identify a first user, a second user, a transportation provider for matching the first user, the second user and the transportation provider” (¶ [0004]).

	Evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with the one or more other transport requests including   the second transport request to be completed by a transport provider […]; Pavlov teaches a system that may automatically match a user (user A) with another user (one of users B-N) based on the origin address and/or destination of the users, or some other search criteria (See ¶ [0074], ¶ [0075]), (“the system 200 may automatically pair two users 110A-N.” ¶ [0054]), (“At block 512 the system 200 may determine whether any users 110B-N meet the user A 110A search criteria and whether there are any transportation providers 120A-N available to provide transportation from origin x to destination y at date/time z”, ¶ [0075]), (“the system 200 may determine whether a second user, such as the user B 110B, has been found to match with the user A 110A”, ¶ [0078]), (“For purposes of explanation, the system 200 is described in terms of the users performing certain action. In the alternative, or in addition, the system 200 may automatically perform the actions. The user can supply information to the system 200 such that the system can perform the actions”, ¶ [0074]). 

	Determining an elasticity associated with the first transport request, wherein the elasticity indicates a measure of sensitivity to a cost associated with the first transportation request;
	Pavlov teaches “The users 110A-N and the transportation providers 120A-N may each have their own set of preferences which may be used to assist in matching the users 110A-N and transportation providers 120A-N. For the users 110A-N, these preferences may include […] the cost of the transportation provider 120A-N” (¶ [0023]). 

	Determining an upper bound for an amount of time based on characteristics of the first transport request including […] contextual conditions in which the first transport request was submitted, wherein the upper bound for the amount of time is to monitor the batch of transport requests […];
 	Pavlov teaches “the user A 110A may choose to either close their transportation share availability, or leave their transportation availability open for more users to join. The user A 110A transportation share availability may automatically be closed by the service provider servers 240 within a fixed time of date/time z. Alternatively or in addition, the user A 110A may specify the amount of time before the date/time z when their transportation share availability should close” (¶ [0043]); “the user A 110A may submit to the system 200 their availability to share transportation from origin x to destination y at date/time z. […]  The user A 110A may select a specific time to represent the date/time z or the user A 110A may select a date/time range to represent the date/time z” (¶ [0076]); “After the user A 110A submits their availability, the system 200 may move to block 520, where the user A 110A waits for a second user, such as the user B 110B, to share transportation with. The user A 110A may wait for a second user to share transportation with until a fixed time before the date/time z.” (¶ [0077]); “At block 532 the system 200 may determine whether the time threshold until date/time z has been exceeded […] The system 200 may establish a default minimum time threshold that represents the minimum amount of time before date/time z that the user A 110A may continue to wait for a second user to share transportation with […]  the user A 110A may set their minimum date/time threshold. The date/time threshold may be exceeded when the amount of time specified in the date/time threshold surpasses the time until date/time z. For instance, if the user A 110A set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system 200 may no longer attempt to match the user A 110A with a second use” (¶ [0079]). 
	The Examiner notes, according to the Applicant’s Specification, “the dynamic transportation matching system may account for contextual information (e.g., […] the time of day […]” (¶ [0017]). 
	Thus, Pavlov teaches that either the system or first user (A) may determine a time that a transportation share availability should remain open, such that the transportation share availability may automatically be closed by the service provider servers within the fixed time. For example, a first user may submit a request for transportation at date/time z, and the system may then continue searching for a second user to share transportation with the first user until a fixed/threshold time before the date/time z. Either the system or user may set a minimum time threshold that represents the minimum amount of time before date/time z that the user A may continue to wait for a second user to share transportation with. For instance, if the first user set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system may no longer attempt to match the first user with a second user; equivalent to determining an upper bound for an amount of time based on characteristics of the first transport request including contextual conditions in which the first transport request was submitted, wherein the upper bound for the amount of time is to monitor the batch of transport requests.
	
	Matching a provider computing device associated with the transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request and […];
	Pavlov teaches a system that may match at least two users who have requested a transportation service based on origin address and/or destination information (or user defined criteria), and subsequently match the two matched requesting users with a transportation provider. Further, the system Pavlov may be executed via web applications and computing devices by the requesting users and transportation providers (see ¶ [0014], ¶ [0017]), ¶ [0045], ¶ [0074], ¶ [0075]), (“matching a user to one or more other users and then matching the matched users a transportation provider”, ¶ [0014]), (“application may be implemented with a processor such as a personal computer, personal digital assistant, mobile phone, or any other machine capable of implementing a web application  […] The transportation providers 120A-N may also interact individually with the matching service 130, such as via a web application […] matching service 130 may communicate data to the users 110A-N and the transportation providers 120A-N over a network.”, ¶ [0017]), (“service provider servers 240 may match the users 110A and 110B to the transportation provider A 120A, such as a taxi cab provider and notify the transportation provider A 120A of the matching” ¶ [0045]). 

[…] and on a constraint to match the first transport request within the upper bound; (“The system 200 may establish a default minimum time threshold that represents the minimum amount of time before date/time z that the user A 110A may continue to wait for a second user to share transportation with […] the user A 110A may set their minimum date/time threshold […] For instance, if the user A 110A set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system 200 may no longer attempt to match the user A 110A with a second user” (¶ [0079]), “If the user A 110A decides to accept the user B 110B request to share transportation […] the system 200 may move to block 556. […] At block 558 the user A 110A and the user B 110B may be notified of being matched to the transportation provider A 120A and may be required to submit an acceptance or declination of the transportation provider A 120A” (¶ [0086]). 
	 Thus, Pavlov teaches a system wherein a first user (A) and second user (B) are first matched before they are matched with a transportation provider, where the first user and second user must first be matched before the minimum time threshold set by the first user (A); equivalent to matching a transportation provider to a first and second transportation request based at least in part on a constraint to match the first transport request within the upper bound.   

	Although Pavlov teaches matching a first user with another user among a batch of users “B-N” based on particular criteria and within a first user defined amount of time, Pavlov does not teach evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with the one or more other transport requests including the second transport request to be completed by a transport provider, wherein the matching is subject to one or more matching criteria set at a minimum matching threshold. Further, Pavlov does not explicitly teach determining an upper bound for an amount of time based on characteristics of the first transport request including the determined elasticity and historical transport request data related to a transport requestor associated with the first transport request. 

	However, Deng teaches the following:
	Evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with the one or more other transport requests including the second transport request to be completed by a transport provider, wherein the matching is subject to one or more matching criteria set at a minimum matching threshold;
	Deng teaches “systems and methods for carpooling. The systems may perform the methods to receive an order from a passenger for a target transportation service from a terminal device, wherein the order includes a starting location and a destination of the target transportation service” (see Abstract); “The at least one processor may receive first order data of one or more first orders. The first order data of a first order from the one or more first orders may include an order status and a plurality of features of the first order. The at least one processor may determine a plurality of weights corresponding to the plurality of features based on the first order data of the one or more first orders. The at least one processor may receive second order data of one or more second orders associated with a target transportation service from one or more users. The second order data of a second order from the one or more second orders may include at least one feature of the one or more first orders. The at least one processor may determine an estimated success rate of the second order from the one or more second orders to share the target transportation service with another user based on the at least one feature of the first order and the weight corresponding to the at least one feature” (¶ [0016]); “In the process 1700, the processing engine 112 may select target orders with estimated carpooling success rates higher than the threshold from the one or more order”  (¶ [0219]).
	Thus, Deng teaches a system configured to receive a plurality of carpooling orders from user including a starting location, a destination, and a plurality of features. As such, a first order  may include a plurality of features with a plurality of corresponding weights, and a second order may include at least one feature of the first order. Accordingly, the system may determine an estimated success rate of the second order to share the target transportation service with another user based on the at least one matching feature and weight corresponding to the at least one feature, where the system may select order with an estimated carpooling success rate higher than a threshold; equivalent to evaluating, by the dynamic transportation matching system, a fitness of matching the first transport request with the one or more other transport requests including the second transport request to be completed by a transport provider, wherein the matching is subject to one or more matching criteria set at a minimum matching threshold.

	Determining an elasticity associated with the first transport request, wherein the elasticity indicates a measure of sensitivity to a cost associated with the first transportation request;	
	Determining an upper bound for an amount of time based on characteristics of the first transport request including the determined elasticity, historical transport request data related to a transport requestor associated with the first transport request, and contextual conditions in which the first transport request was submitted; 
	Deng teaches “In 510, the processing engine 120 may receive a carpooling order from a user. The carpooling order may include a starting location, a destination, a time point of receiving the order, etc.” (¶ [0106]); “In 520, the processing engine 112 may determine whether the order is satisfied with a willing-to-wait condition. The processing engine 112 may determine whether the carpooling order is satisfied with a willing-to-wait condition based on the starting location and the destination of the carpooling order. If the carpooling order is satisfied with the willing-to-wait condition, the on-demand service system 100 may proceed to 530 to initialize a willing-to-wait mode. In the willing-to-wait mode, the processing engine 112 may determine a waiting time period of the user.” (¶ [0107]); “In 530, the processing engine 112 may access an interface of waiting for response in the willing-to-wait mode. The interface of waiting for response may be displayed on a terminal device (e.g., the terminal device 130). The interface of waiting for response may remind the user that the longer the user waits, the lower the price of the carpooling order will be. For example, after receiving an order from a user, the interface of waiting for response may display a countdown prompt of a preset maximum waiting time (e.g., 7 minutes). In some embodiments, the processing engine 112 may set the preset maximum waiting time according to default settings of the on-demand service system 100. The countdown prompt may include a countdown progress bar which indicates the countdown process of the preset maximum waiting time. In some embodiments, a preset maximum discount may be averaged according to the preset maximum waiting time. […] The price may continuously keep decreased from an original price of the order by a preset granularity (e.g., ¥0.01). If a preset condition (e.g., the user stops waiting, the preset maximum waiting time is over, or the order is matched) is satisfied, the processing engine 112 may freeze the price and proceed to step 540.” (¶ [0108]); “A carpooling order may refer to an order that a user is willing to share at least part of the target transportation service with another passenger […] The processing engine 112 may perform one or more operations to process the carpooling order such as determine a waiting time period of the user, assign a driver for the carpooling order, etc” (¶ [0096]); “The waiting time period may be a time period during which a user may keep waiting for a suitable drive […] the waiting time period may start from a time point of receiving the carpooling order, and may end at a time point when a preset condition is satisfied” (¶ [0098]); “the processing engine 112 may determine the preset maximum waiting time period based on historical data and the carpooling order. The historical data may include information related to one or more historical carpooling orders. The historical data may include, for example, starting locations, destinations, and average waiting time periods. When the waiting time period of a user reaches the preset maximum waiting time, the processing engine 120 may receive a time over indication, and stop timing.” (¶ [0099]); “processing engine 112 may acquire one or more user features from historical orders of the user” (¶ [0179]).
	The Examiner notes, according to the Applicant’s Specification, “the dynamic transportation matching system may account for contextual information (e.g., a geographical region within which the transportation request takes place, the time of day, current trends within a dynamic transportation network, etc.)” (¶ [0017]). 
	Thus, Deng teaches a system configured to receive a carpooling order from a user including a starting location and a destination. The system is further configured to determine whether the order is satisfied with a willing-to-wait condition based on the starting location (equivalent to a contextual condition), where this condition indicates that the user is willing to wait a preset amount of time for a discount on the carpooling order that increases the longer the user is willing to wait for a match; equivalent to determining an elasticity associated with the first transport request, wherein the elasticity indicates a measure of sensitivity to a cost associated with the first transportation request. Accordingly, the system may determine the preset maximum waiting time (for the willing to wait condition) based on historical carpooling orders, where the system may also acquire historical order of the user. The historical data may include information related to, for example, average waiting time periods; equivalent to determining an upper bound for an amount of time based on characteristics of the first transport request including the determined elasticity, historical transport request data related to a transport requestor associated with the first transport request, and contextual conditions in which the first transport request was submitted.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov with the teachings of Deng by incorporating the feature for determining an estimated success rate of a second carpool order to share a transportation service with a first user carpool order based on at least one matching feature and weight corresponding to the at least one feature, and selecting carpool orders with an estimated carpooling success rate higher than a threshold, as taught by Deng, into the system of Pavlov that is configured to match a first user seeking a transportation service with another user seeking transportation services among a batch of users based on particular criteria. Further, it would have been obvious to one of ordinary skill in the art to have modified the system of Pavlov with the teachings of Deng by incorporating the features for determining whether the order is satisfied with a willing-to-wait condition based on the starting location (where this condition indicates that the user is willing to wait a preset maximum amount of time for finding a match for a discount on the carpooling order) and determining the preset maximum waiting time based on historical carpooling orders that may be associated with the user, as taught by Deng, into the system of Pavlov that is configured to continue searching for a match between transportation requestors for a predetermined amount of time. One of ordinary skill in the art would have recognized that by incorporating these features taught by Deng, the system of Pavlov would have been further enabled to determine a preset maximum waiting time for finding a match (with a second requestor and driver) for a first transportation requestor based on contextual conditions, historical transportation information associated with the first requestor, and a determination that the first requestor is willing to wait for a discount, determine a success rate of matching two transportation requestors (based on features associated with their respective carpool orders), and matching the two carpool orders when the success rate is higher than a predetermined threshold. One of ordinary skill in the art would have been motivated to make this modification when one considers that such feature “may effectively improve carpooling efficiency and flexibility as well as guarantee benefits of both users and drivers” (¶ [0219]), as suggested by Deng. One of ordinary skill in the art would have recognized that the teachings of Deng are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 
	Although Pavlov/Deng teaches matching a first user with another user among a batch of users “B-N” based on particular criteria and within a preset amount of time (equivalent to the upper bound amount of time), Pavlov/Deng does not teach wherein the upper bound amount of time is to monitor the batch of transport requests for potential alternative matchings involving the first transport request that have a greater fitness than the fitness of matching the first transport request with at least one of the other transport requests including the second transport request. Further, Pavlov/Deng does not explicitly teach monitoring, by the computer, the batch of transport requests in response to determining the upper bound amount of time.

	However, Alonso teaches the following: 
	Determining an upper bound for an amount of time based on characteristics of the first transport request including […] contextual conditions in which the first transport request was submitted […] wherein the upper bound amount of time is to monitor the batch of transport requests for potential alternative matchings involving the first transport request that have a greater fitness than the fitness of matching the first transport request with at least one of the other transport requests including the second transport request; 
	Alonso teaches (“The system and method described herein solve the unified problem of passenger and vehicle assignment in a computationally efficient manner at a large scale […] If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found so far (e.g. within a selected, determined or measured period of time) is returned”, ¶ [0015]), (“a system which utilizes a reactive anytime optimal method (i.e. a method that efficiently returns a valid assignment of travel requests to vehicles and then refines it over time, converging to an optimal solution). If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found within given limitations (e.g. a given time limit) is returned”, ¶ [0016]), (“requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window) […] the duration of a time window could change based upon a variety of factors, including, but not limited to, the number of requests per minute, computational resources, number of available vehicles, etc”, ¶ [0123]), (“After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch”, ¶ [0124]), (“If all of the steps are executed until termination and exploration of all possible trips and assignments, the described method guarantees optimality of the assignment of the currently active requests” ¶ [0131]). 
	The Examiner notes, according to the Applicant’s Specification, “contextual information (e.g. […] current trends within a dynamic transportation network, etc.)” (¶ [0017]). 
	Thus, Alonso teaches a system configured to collect transportation requests during a time window, where the window may be open for a preselected period of time, such as 30 seconds, and all collected requests are assigned at the end of the time window. Further, Alonso teaches that the preselected time window may be changed based on a variety of factors, such as a number of requests per minute being received; equivalent to determining an upper bound for an amount of time based on characteristics of the first transport request including contextual conditions in which the first transport request was submitted.
	Further, Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within the predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window; equivalent to determining an upper bound for an amount of time, wherein the upper bound amount of time is to monitor the batch of transport requests for potential alternative matchings involving the first transport request that have a greater fitness than the fitness of matching the first transport request with at least one of the other transport requests including the second transport request.  
	
	Monitoring, by the computer, the batch of transport requests in response to determining the upper bound amount of time; 
	Alonso teaches “requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window) […] the duration of a time window could change based upon a variety of factors” (¶ [0123]). Further, “After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch” (¶ [0124]). Further, Alonso teaches “passenger and vehicle assignment can be solved in a computationally efficient manner at a large scale, thereby demonstrating the capability to operate a real-time MoD system” (¶ [0028]) and Fig.7 shows the MoD controller of the system includes a plurality of processors, equivalent to performance by a computer. 
	 Thus, Alonso teaches a feature for computing a time based window wherein transportation requests may be continuously collected, such that the transportation requests may be matched upon expiration of the time window. This feature is considered to be equivalent to monitoring, by the computer, the batch of transport requests in response to determining the upper bound amount of time.

	Matching a […] transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request and on a constraint to match the first transport request within the upper bound. 
	As discussed above, Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within a predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window (¶ [0015]-¶ [0016], ¶ [0123]-¶ [0124]). Further, Alonso teaches that the system is configured to assign the set of requests to a set of vehicles in an optimal manner such that a cost function is minimized and a set of constraints are satisfied, where the assignment may allow for multiple passengers in a single vehicle. Furthermore, the system is configured to retrieve historical request data and predict the demand in geographical areas, such that the system may rebalance vehicles within the set of vehicles to areas of high demand (where those vehicles are likely to be required in the future) during the process of optimally assigning user requests to the set of vehicles such that a cost function is minimized and a set of constraints are satisfied (¶ [0070], ¶ [0131]); equivalent to matching a transport provider with the first transport request and with the second transport request based at least in part on the evaluated fitness of matching the first transport request with the second transport request, including the determined expected aggregate efficiency, and based at least in part on a constraint to match the first transport request within the upper bound.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Pavlov/Deng with the teachings of Alonso by including a feature computing a time window and finding the best/optimal match for transportation requests (matching a set of user requests with a set of vehicles) within the computed time window with consideration for all possible assignments in a batch until said time window expires, as taught by Alonso, into the system of Pavlov/Deng that allows users to submit requests to be matched with another user for a transportation service, where a user may predefine a time window to search for a match. One of ordinary skill in the art would have been motivated to modify the system of Pavlov/Deng to include a feature for matching a first user with another user who is considered to be the best possible choice among a plurality of other users within a predefined time window when one considers that such a modification would enable the system of Pavlov/Deng to generate matches “in a computationally efficient manner at a large scale” (¶ [0015]), as suggested by Alonso, and “guarantees optimality of the assignment of the currently active requests” (¶ [0131]), as suggested by Alonso. One of ordinary skill in the art would have recognized that the teachings of Alonso are compatible with the system of Pavlov/Deng as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 

	Regarding claim 8, 
	Pavlov/Deng/Alonso teaches the limitations of claim 1. Pavlov teaches matching a first user with another user among users “B-N” for a transportation service within a fixed amount of time, equivalent to matching a first transport request with the second transport request. Pavlov does not teach, however Alonso does teach, the following:
	Wherein matching the first transport request with the second transport request is further based at least in part on at least one of:
	Evaluating a fitness of matching the first transport request with an alternative transport request; and evaluating a fitness of matching the second transport request with an alternative transport request. Alonso teaches a system with a feature for collecting requests for transportation from a plurality of users and finding matches for the user requests in batches within a predefined time window, where the optimal match/best match found among all possible trips and assignments for the requests are returned at the end of the time window.  (“The system and method described herein solve the unified problem of passenger and vehicle assignment in a computationally efficient manner at a large scale […] If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found so far (e.g. within a selected, determined or measured period of time) is returned”, ¶ [0015]), (“a system which utilizes a reactive anytime optimal method (i.e. a method that efficiently returns a valid assignment of travel requests to vehicles and then refines it over time, converging to an optimal solution). If enough computational resources are available, the optimal assignment for the current requests and time would be found; otherwise, the best solution found within given limitations (e.g. a given time limit) is returned”, ¶ [0016]), (“requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window)”, ¶ [0123]), (“After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch”, ¶ [0124]), (“If all of the steps are executed until termination and exploration of all possible trips and assignments, the described method guarantees optimality of the assignment of the currently active requests” ¶ [0131]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Pavlov/Deng with the teachings of Alonso by including a feature for finding the best/optimal match for user transportation requests by considering all possible assignments in a batch until a time window expires, as taught by Alonso, into the system of Pavlov that allows users to submit requests to be matched with another user for a transportation service. One of ordinary skill in the art would have been motivated to modify the system of Pavlov/Deng to include a feature for matching a first user with another user who is considered to be the best possible choice among a plurality of other users in a batch when one considers that such a modification would enable the system of Pavlov to generate matches “in a computationally efficient manner at a large scale” (¶ [0015]), as suggested by Alonso, and “guarantees optimality of the assignment of the currently active requests” (¶ [0131]), as suggested by Alonso. One of ordinary skill in the art would have recognized that the teachings of Alonso are compatible with the system of Pavlov/Deng as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time.

	Regarding claim 9, 
	Pavlov/Deng/Alonso teaches the limitations of claim 1. Further, Pavlov does not teach, however Deng does teach, the following:
	Wherein the characteristics of the first transport request comprises a geographical region to which the first transport request pertains. 
	Deng teaches “In 510, the processing engine 120 may receive a carpooling order from a user. The carpooling order may include a starting location, a destination, a time point of receiving the order, etc.” (¶ [0106]); “In 520, the processing engine 112 may determine whether the order is satisfied with a willing-to-wait condition. The processing engine 112 may determine whether the carpooling order is satisfied with a willing-to-wait condition based on the starting location and the destination of the carpooling order. If the carpooling order is satisfied with the willing-to-wait condition, the on-demand service system 100 may proceed to 530 to initialize a willing-to-wait mode. In the willing-to-wait mode, the processing engine 112 may determine a waiting time period of the user.” (¶ [0107]).
	Thus, Deng teaches a system configured to receive a carpooling order from a user including a starting location and a destination. The system is further configured to determine whether the order is satisfied with a willing-to-wait condition (based on the starting location and destination), where this condition indicates that the user is willing to wait a preset amount of time for a discount on the carpooling order that increases the longer the user is willing to wait for a match; equivalent to wherein the characteristics of the first transport request comprises a geographical region to which the first transport request pertains.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov with the teachings of Deng by incorporating the features for determining whether the order is satisfied with a willing-to-wait condition based on a starting location and destination (where this condition indicates that the user is willing to wait a preset maximum amount of time for finding a match for a discount on the carpooling order) and determining the preset maximum waiting time, as taught by Deng, into the system of Pavlov that is configured to continue searching for a match between transportation requestors for a predetermined amount of time. One of ordinary skill in the art would have recognized that by incorporating these features taught by Deng, the system of Pavlov would have been further enabled to determine a preset maximum waiting time for finding a match (with a second requestor and driver) for a first transportation requestor based on a determination that the first requestor may be willing to wait for a discount based on the starting location and destination. One of ordinary skill in the art would have been motivated to make this modification when one considers that such feature “may effectively improve carpooling efficiency and flexibility as well as guarantee benefits of both users and drivers” (¶ [0219]), as suggested by Deng. 

	Regarding claim 10, 
	Pavlov/Deng/Alonso teaches the limitations of claim 9. Further, Pavlov/Deng does not teach, however Alonso does teach, the following:
	Wherein the characteristic of the first transport request at least one of: […] an availability of transportation providers within the dynamical transportation network to provide transportation within the geographical region. 
	Alonso teaches a system with a feature for collecting requests for transportation from users and finding matches for the user requests in batches within a predefined time window, where the duration of the time window may be adjusted based on the number of available vehicles to provide transportation and availability of vehicles is dependent upon how many vehicles are in a particular region to service requests, (“requests are collected during a window which may, for example be provided as a time window or an event window […] It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window) […]  For example, the duration of a time window could change based upon a variety of factors, including, but not limited to, […] number of available vehicles”, ¶ [0123]), (“it is possible that more vehicles are located in a region having less requests than are needed for the number of vehicles in that location […] such imbalances may occur when idle vehicles are in areas far away from an area of current requests […] To rebalance the vehicle fleet, upon completion of one or more assignments some vehicles are geographically repositioned to a location which allows all travel requests to be serviced” (¶ [0163]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Pavlov with the teachings of Alonso by including a feature for adjusting the duration of a time window, based on the number of available vehicles in a region, for finding the best/optimal match for user transportation requests by considering all possible assignments in a batch until said time window expires, as taught by Alonso, into the system of Pavlov that allows users to submit requests to be matched with another user for a transportation service. One of ordinary skill in the art would have been motivated to modify the system of Pavlov to include a feature for adjusting the duration of a time window to perform a search for a match between users when one considers that such a modification would enable the system of Pavlov to generate matches “in a computationally efficient manner at a large scale” (¶ [0015]), as suggested by Alonso, and “guarantees optimality of the assignment of the currently active requests” (¶ [0131]), as suggested by Alonso. One of ordinary skill in the art would have recognized that the teachings of Alonso are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 

	Regarding claim 11, 
	Pavlov/Deng/Alonso teaches the limitations of claim 1. Further, Pavlov teaches the following:
	Wherein the characteristics of the first transport request comprises the elasticity associated with the first transport request, and wherein the elasticity associated with the first transport request is determined based on historical data indicating the elasticity of past transportation demand or based on requestor-supplied preference data indicating price elasticity preferences of the transport requestor. Pavlov teaches “the user A 110A may communicate a request to the matching service 130 to be matched with one of the users 110B-N”(¶ [0018]) and “The users 110A-N and the transportation providers 120A-N may each have their own set of preferences which may be used to assist in matching the users 110A-N and transportation providers 120A-N. For the users 110A-N, these preferences may include […] the cost of the transportation provider 120A-N” (¶ [0023]).  
	Thus, Pavlov teaches a first user request that may be associated with a first user’s set of preferences that are used to assist in matching the first user with other users and a transportation providers. Further, the set of preferences may include a cost of the transportation provider; equivalent to wherein the characteristic of the first transport request comprises the elasticity associated with the first transport request, and wherein the elasticity associated with the first transport request is determined based on requestor-supplied preference data indicating price elasticity preferences of the transportation requestor.

	Regarding claim 12, 
	Pavlov/Deng/Alonso teaches the limitations of claim 1. Further, Pavlov teaches the following: 
	Wherein determining, based at least in part on the characteristic of the first transport request, the upper bound comprises:
	Identifying characteristics of the first transport request upon receiving the first transport request […] analyzing the contextual conditions in which the first transport request was submitted upon receiving the first transport request; and setting the upper bound upon receiving the first transport request […] based on the characteristics […] and the contextual conditions. 
	Pavlov teaches “the user A 110A may choose to either close their transportation share availability, or leave their transportation availability open for more users to join. The user A 110A transportation share availability may automatically be closed by the service provider servers 240 within a fixed time of date/time z. Alternatively or in addition, the user A 110A may specify the amount of time before the date/time z when their transportation share availability should close” (¶ [0043]); “the user A 110A may submit to the system 200 their availability to share transportation from origin x to destination y at date/time z. […]  The user A 110A may select a specific time to represent the date/time z or the user A 110A may select a date/time range to represent the date/time z” (¶ [0076]); “After the user A 110A submits their availability, the system 200 may move to block 520, where the user A 110A waits for a second user, such as the user B 110B, to share transportation with. The user A 110A may wait for a second user to share transportation with until a fixed time before the date/time z.” (¶ [0077]); “At block 532 the system 200 may determine whether the time threshold until date/time z has been exceeded […] The system 200 may establish a default minimum time threshold that represents the minimum amount of time before date/time z that the user A 110A may continue to wait for a second user to share transportation with […]  the user A 110A may set their minimum date/time threshold. The date/time threshold may be exceeded when the amount of time specified in the date/time threshold surpasses the time until date/time z. For instance, if the user A 110A set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system 200 may no longer attempt to match the user A 110A with a second use” (¶ [0079]). 
	The Examiner notes, according to the Applicant’s Specification, “the dynamic transportation matching system may account for contextual information (e.g., […] the time of day […]” (¶ [0017]). 
	Thus, Pavlov teaches that either the system or first user (A) may determine a time that a transportation share availability should remain open, such that the transportation share availability may automatically be closed by the service provider servers within the fixed time. For example, a first user may submit a request for transportation at date/time z, and the system may then continue searching for a second user to share transportation with the first user until a fixed/threshold time before the date/time z. Either the system or user may set a minimum time threshold that represents the minimum amount of time before date/time z that the user A may continue to wait for a second user to share transportation with. For instance, if the first user set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system may no longer attempt to match the first user with a second user; equivalent to identifying characteristics of the first transport request upon receiving the first transport request,  analyzing the contextual conditions in which the first transport request was submitted upon receiving the first transport request, and setting the upper bound upon receiving the first transport request based on the characteristics and the contextual conditions.

	Although Pavlov teaches matching a first user with another user among a batch of users “B-N” based on particular criteria and within a first user defined amount of time, Pavlov does not explicitly teach identifying the historical transport request data related to the transport requestor upon receiving the first transport request and setting the upper bound upon receiving the first transport request based on the historical transport request data related to the transport requestor.

	However, Deng teaches the following:
	Wherein determining, based at least in part on the characteristic of the first transport request, the upper bound comprises:
	[…] Identifying the historical transport request data related to the transport requestor upon receiving the first transport request; […] and setting the upper bound upon receiving the first transport request based on the characteristics, the historical transport request data related to the transport requestor […].
	Deng teaches “In 510, the processing engine 120 may receive a carpooling order from a user. The carpooling order may include a starting location, a destination, a time point of receiving the order, etc.” (¶ [0106]); “In 520, the processing engine 112 may determine whether the order is satisfied with a willing-to-wait condition. The processing engine 112 may determine whether the carpooling order is satisfied with a willing-to-wait condition based on the starting location and the destination of the carpooling order. If the carpooling order is satisfied with the willing-to-wait condition, the on-demand service system 100 may proceed to 530 to initialize a willing-to-wait mode. In the willing-to-wait mode, the processing engine 112 may determine a waiting time period of the user.” (¶ [0107]); “In 530, the processing engine 112 may access an interface of waiting for response in the willing-to-wait mode. The interface of waiting for response may be displayed on a terminal device (e.g., the terminal device 130). The interface of waiting for response may remind the user that the longer the user waits, the lower the price of the carpooling order will be. For example, after receiving an order from a user, the interface of waiting for response may display a countdown prompt of a preset maximum waiting time (e.g., 7 minutes). In some embodiments, the processing engine 112 may set the preset maximum waiting time according to default settings of the on-demand service system 100. The countdown prompt may include a countdown progress bar which indicates the countdown process of the preset maximum waiting time. In some embodiments, a preset maximum discount may be averaged according to the preset maximum waiting time. […] The price may continuously keep decreased from an original price of the order by a preset granularity (e.g., ¥0.01). If a preset condition (e.g., the user stops waiting, the preset maximum waiting time is over, or the order is matched) is satisfied, the processing engine 112 may freeze the price and proceed to step 540.” (¶ [0108]); “A carpooling order may refer to an order that a user is willing to share at least part of the target transportation service with another passenger […] The processing engine 112 may perform one or more operations to process the carpooling order such as determine a waiting time period of the user, assign a driver for the carpooling order, etc” (¶ [0096]); “The waiting time period may be a time period during which a user may keep waiting for a suitable drive […] the waiting time period may start from a time point of receiving the carpooling order, and may end at a time point when a preset condition is satisfied” (¶ [0098]); “the processing engine 112 may determine the preset maximum waiting time period based on historical data and the carpooling order. The historical data may include information related to one or more historical carpooling orders. The historical data may include, for example, starting locations, destinations, and average waiting time periods. When the waiting time period of a user reaches the preset maximum waiting time, the processing engine 120 may receive a time over indication, and stop timing.” (¶ [0099]); “processing engine 112 may acquire one or more user features from historical orders of the user” (¶ [0179]).
	Thus, Deng teaches a system configured to receive a carpooling order from a user including a starting location and a destination. The system is further configured to determine whether the order is satisfied with a willing-to-wait condition, where this condition indicates that the user is willing to wait a preset amount of time for a discount on the carpooling order that increases the longer the user is willing to wait for a match. Accordingly, the system may determine the preset maximum waiting time based on historical carpooling orders, where the system may also acquire historical order of the user. The historical data may include information related to, for example, average waiting time periods; equivalent to identifying the historical transport request data related to the transport requestor upon receiving the first transport request and setting the upper bound upon receiving the first transport request based on the characteristics, the historical transport request data related to the transport requestor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov with the teachings of Deng by incorporating the features for determining whether the order is satisfied with a willing-to-wait condition (where this condition indicates that the user is willing to wait a preset maximum amount of time for finding a match for a discount on the carpooling order) and determining the preset maximum waiting time based on historical carpooling orders that may be associated with the user, as taught by Deng, into the system of Pavlov that is configured to continue searching for a match between transportation requestors for a predetermined amount of time. One of ordinary skill in the art would have recognized that by incorporating these features taught by Deng, the system of Pavlov would have been further enabled to determine a preset maximum waiting time for finding a match (with a second requestor and driver) for a first transportation requestor based on contextual conditions, historical transportation information associated with the first requestor, and a determination that the first requestor is willing to wait for a discount. One of ordinary skill in the art would have been motivated to make this modification when one considers that such feature “may effectively improve carpooling efficiency and flexibility as well as guarantee benefits of both users and drivers” (¶ [0219]), as suggested by Deng. One of ordinary skill in the art would have recognized that the teachings of Deng are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 
	Regarding claim 13, 
	Pavlov/Deng/Alonso teaches the limitations of claim 1. Further, Pavlov does not teach, however Alonso does teach, the following:
	Wherein determining, based at least in part on the characteristics of the first transport request, the upper bound comprises dynamically adjusting the upper bound based at least in part on a change to the contextual condition that impacts an expected fitness to potential future matchings involving the first transport request in light of the characteristics. 
	In light of the Applicant’s disclosure, the contextual condition is interpreted as being “[…] contextual conditions such as traffic, weather, events, etc.)” (See ¶ [0034]); “contextual information (e.g. […] current trends within a dynamic transportation network, etc.)” (¶ [0017]). Thus, Alonso teaches a system configured to collect transportation requests during a time window, where the window may be open for a preselected period of time, such as 30 seconds, and all collected requests are assigned at the end of the time window. Further, Alonso teaches that the preselected time window may be changed based on a variety of factors, such as a number of requests per minute being received; equivalent to wherein determining, based at least in part on the characteristics of the first transport request, the upper bound comprises dynamically adjusting the upper bound based at least in part on a change to the contextual conditions that impacts an expected fitness of potential future matching involving the first transport request in light of the characteristics.
	Further, Alonso teaches that the duration of a time window for collecting user requests for a performing matches/assignments for each of the requests may be adjusted based on an event (such as rush hour, a concert, or sporting event) that affects the number of requests being received (See ¶ [00123], “the window could simply be based on a number of requests received […] (e.g. during “rush hour” or after a “major event” such as a concert or sporting event game) where many requests may be received substantially simultaneously”), thus increasing the pool of user requests and potential optimal matches, equivalent to a contextual condition that impacts an expected fitness to potential future matchings involving the first transport request. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Pavlov with the teachings of Alonso by including a feature for adjusting the duration of a time window, based on receiving a larger quantity of requests to be processed in response to an event, for finding the best/optimal match for user transportation requests by considering all possible assignments in a batch until said time window expires, as taught by Alonso, into the system of Pavlov that allows users to submit requests to be matched with another user for a transportation service. One of ordinary skill in the art would have been motivated to modify the system of Pavlov to include a feature for adjusting the duration of a time window to perform a search for an optimal match between users when one considers that such a modification would enable the system of Pavlov to generate matches “in a computationally efficient manner at a large scale” (¶ [0015]), as suggested by Alonso, and “guarantees optimality of the assignment of the currently active requests” (¶ [0131]), as suggested by Alonso. One of ordinary skill in the art would have recognized that the teachings of Alonso are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 

	Regarding claim 15, 
	Pavlov/Deng/Alonso teaches the limitations of claim 1. Further, Pavlov teaches the following:
	Wherein the upper bound is at least two minutes. (“The system 200 may establish a default minimum time threshold that represents the minimum amount of time before date/time z that the user A 110A may continue to wait for a second user to share transportation with […] the user A 110A may set their minimum date/time threshold […] For instance, if the user A 110A set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system 200 may no longer attempt to match the user A 110A with a second user” (¶ [0079]).

	Regarding claim 16, 
	Pavlov/Deng/Alonso teaches the limitations of claim 1. Further, Pavlov teaches the following:
	Setting the upper bound […] in light of the characteristics […] and the contextual conditions.
	Pavlov teaches (¶ [0076] - ¶ [0079]) that the system or first user (A) may determine a time that a transportation share availability should remain open, such that the transportation share availability may automatically be closed by the service provider servers within the fixed time. For example, a first user may submit a request for transportation at date/time z, and the system may then continue searching for a second user to share transportation with the first user until a fixed/threshold time before the date/time z. Either the system or user may set a minimum time threshold that represents the minimum amount of time before date/time z that the user A may continue to wait for a second user to share transportation with. For instance, if the first user set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system may no longer attempt to match the first user with a second user; equivalent to setting the upper bound in light of the characteristics and the contextual conditions.

	Although Pavlov teaches a system configured to determine an upper bound in light of characteristics and contextual conditions, Pavlov does not explicitly teach setting the upper bound in light of the characteristics and the historical transport request data related to the transport requestor. 

	However, Deng teaches the following:
	Setting the upper bound […] in light of the characteristics, the historical transport request data related to the transport requestor, […]. 
	Deng teaches (¶ [0106]- ¶ [0109], ¶ [0096] - ¶ [0099], ¶ [0179]) a system configured to receive a carpooling order from a user including a starting location and a destination. The system is further configured to determine whether the order is satisfied with a willing-to-wait condition, where this condition indicates that the user is willing to wait a preset amount of time for a discount on the carpooling order that increases the longer the user is willing to wait for a match. Accordingly, the system may determine the preset maximum waiting time based on historical carpooling orders, where the system may also acquire historical order of the user. The historical data may include information related to, for example, average waiting time periods; equivalent to setting the upper bound in light of the characteristics and the historical transport request data related to the transport requestor. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov with the teachings of Deng by incorporating the features for determining whether the order is satisfied with a willing-to-wait condition (where this condition indicates that the user is willing to wait a preset maximum amount of time for finding a match for a discount on the carpooling order) and determining the preset maximum waiting time based on historical carpooling orders that may be associated with the user, as taught by Deng, into the system of Pavlov that is configured to continue searching for a match between transportation requestors for a predetermined amount of time. One of ordinary skill in the art would have recognized that by incorporating these features taught by Deng, the system of Pavlov would have been further enabled to determine a preset maximum waiting time for finding a match (with a second requestor and driver) for a first transportation requestor based on contextual conditions, historical transportation information associated with the first requestor, and a determination that the first requestor is willing to wait for a discount. One of ordinary skill in the art would have been motivated to make this modification when one considers that such feature “may effectively improve carpooling efficiency and flexibility as well as guarantee benefits of both users and drivers” (¶ [0219]), as suggested by Deng. One of ordinary skill in the art would have recognized that the teachings of Deng are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 
	Although Pavlov/Deng teaches a system configured to determine a window of time (equivalent to determining an upper bound) to find optimal matches for user requests within a batch of requests, Pavlov/Deng does not explicitly teach Identifying a timetable according to which requests within a dynamic transportation network are batch processed and setting the upper bound according to a time specified by the timetable in light of various factors. 

	 However, Alonso teaches the following:
	Identifying a timetable according to which transportation requests within a dynamic transportation network are batch processed; and setting the upper bound according to a time specified by the timetable in light of the […] contextual conditions.
	Alonso teaches “requests are collected during a window which may, for example be provided as a time window or an event window […] the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds) […]  the duration of a time window could change based upon a variety of factors, including, but not limited to, the number of requests per minute, computational resources, number of available vehicles, etc” (¶ [0123]); “After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch to the different vehicles” (¶ [0124]). 
	The Examiner notes, according to the Applicant’s Specification, “bounding module 424 may set upper bound 440 according to a timetable, such that batches of requests are matched to each other and/or transportation providers according to the timetable. For example, the timetable may specify periodic batching periods (e.g., where the dynamic transportation matching system matches requests in a batch every 5 five minutes from the hour)” (¶ [0040]) and “contextual information (e.g. […] current trends within a dynamic transportation network, etc.)” (¶ [0017]). 
	Thus, Alonso teaches a system configured to collect transportation requests during a window, where the window may be open for a preselected period of time, such as 30 seconds, and all collected requests are assigned at the end of the time window; equivalent to identifying a timetable according to which transportation requests within a dynamic transportation network are batch processed. Further, Alonso teaches that the preselected time window may be changed based on a variety of factors, such as a number of requests per minute; equivalent to setting the upper bound according to a time specified by the timetable in light of the contextual conditions (current trends within the transportation network).
	It would have been obvious to one of ordinary skill in the art to have modified the system of Pavlov/Deng with the teachings of Alonso by including a feature identifying a predefined time window for collecting transportation requests, changing the predefined time window according to various factors (including contextual conditions), and finding the best/optimal match for transportation requests when said time window expires, as taught by Alonso, into the system of Pavlov/Deng that allows users to submit requests to be matched with another user for a transportation service, where the system may predefine a time window to search for a match based on characteristics, historical transportation data, and contextual conditions. As such, one of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Pavlov/Deng to identify a predefined time window for collecting transportation requests, change the predefined time window in view of various factors (including characteristics, historical transportation data, and contextual conditions), and finding the best/optimal match for transportation requests when said time window expires. One of ordinary skill in the art would have been motivated to modify the system of Pavlov/Deng to include a feature for matching a first user with another user who is considered to be the best possible choice among a plurality of other users within a predefined time window (that may be changed in light of various factors including characteristics, historical transportation data, and contextual conditions) when one considers that such a modification would enable the system of Pavlov/Deng to generate matches “in a computationally efficient manner at a large scale” (¶ [0015]), as suggested by Alonso, and “guarantees optimality of the assignment of the currently active requests” (¶ [0131]), as suggested by Alonso. One of ordinary skill in the art would have recognized that the teachings of Alonso are compatible with the system of Pavlov/Deng as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time.

	Regarding claim 18,
	Pavlov/Deng/Alonso teaches the limitations of claim 1. Further, Pavlov teaches the following: 
	Wherein evaluating the fitness of matching the first transport request with the second transport request is based at least in part on a transportation overlap between the first transport request and the second transport request when completed by the transport provider. Pavlov teaches a system that may search for a user ‘B-N’ to pair with user ‘A’ based on origin and destination information matching between both users for a transportation service; equivalent to evaluating a fitness between a first and second transport request based on a transportation overlap when completed by the transport provider. (“The user A 110A may log into the system 200 for the purpose of finding users 110B-N to share transportation from an origin x to a destination y at a specific date/time z. At block 508 the user A 110A may search the system 200 for users 110B-N available to share transportation from a particular origin x to a destination y at a specific date/time z. For purposes of explanation, the system 200 is described in terms of the users performing certain action. In the alternative, or in addition, the system 200 may automatically perform the actions. The user can supply information to the system 200 such that the system can perform the actions. The user A 110A may search for available users 110B-N based on a physical location address of the origin and/or the destination or a general geographic area representing the origin and/or destination”, ¶ [0074]), (“the system 200 may communicate to the user B 110B a list of other users 110A-N available to share transportation from the origin x to the destination y, at the date/time z […] the system 200 may automatically pair two users 110A-N.” ¶ [0054]). 

	Regarding claim 19, 
	Pavlov teaches the following:
	one or more physical processors and one or more memories coupled to one or more of the physical processors, the one or more memories comprising instructions operable when executed by the one or more physical processors to cause the system to perform operations comprising: (“A system for matching one or more users and a transportation provider may include: a memory, an interface, and a processor”¶ [0004]), (“The standalone applications 210B, 220B may run on a machine that may have a processor, memory, a display, and an interface. The processor may be operatively connected to the memory, display and the interface and may perform tasks at the request of the standalone applications 210B, 220B or the underlying operating system, such as matching a user with a transportation provider. ” ¶ [0034]), (“The system 200 may include one or more web applications, standalone applications and mobile applications 220A-N” (¶ [0031]). 
	
	The remaining limitations of claim 19 are substantially similar and analogous to the limitations recited in claim 1. Accordingly, the remaining limitations of claim 19 are rejected for the same reasons and rationale as discussed above with regard to claim 1. 

	Regarding claim 20, 
	A computer-readable medium comprising computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to:(“A system for matching one or more users and a transportation provider may include: a memory, an interface, and a processor” ¶ [0004]), (“The standalone applications 210B, 220B may run on a machine that may have a processor, memory, a display, and an interface. The processor may be operatively connected to the memory, display and the interface and may perform tasks at the request of the standalone applications 210B, 220B or the underlying operating system, such as matching a user with a transportation provider. ” ¶ [0034]), (“The system 200 may include one or more web applications, standalone applications and mobile applications 220A-N” (¶ [0031]).  

	The remaining limitations of claim 20 are substantially similar and analogous to the limitations recited in claim 1. Accordingly, the remaining limitations of claim 20 are rejected for the same reasons and rationale as discussed above with regard to claim 1.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Deng et al. U.S. Publication No. 2020/0058044, hereafter known as Deng, in further view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso, in further view of Korpi et al. U.S. Publication No. 2016/0275638, hereafter known as Korpi. 

	Regarding claim 2, 
	Pavlov/Deng/Alonso teaches the limitations of claim 1. Further, although Pavlov teaches a system (equivalent to the dynamic transportation matching system) that may send a notification to the matched users’ devices with information regarding a transportation provider (see ¶ [0087] - ¶ [0090]), Pavlov/Deng/Alonso does not teach, however Korpi does teach, the following:
	Sending, by the dynamic transportation matching system to a transportation requestor device corresponding to the first transport request, an instruction for the transportation requestor device to provide a notification to a transportation requestor in possession of the transportation requestor device based on a proximity of the transport provider to the transportation requestor. (“an improved vehicle service request system”, ¶ [0007]), (“the taxi driver can be one contracted by a user associated with the mobile application for vehicle service […]  the taxi driver can be one of one or more taxi drivers available for contract through the mobile application”, ¶ [0009]), (“GPS signal receivers in the user and driver mobile devices may be used to determine approximate locations of the user and the approaching driver and, when the driver is within a given distance of the user, the user's mobile device can cause a screen to be displayed that alerts the user that the pickup vehicle is in close proximity as well as provide photos of the driver and/or the vehicle or the vehicle and or driver alone.”, ¶ [0036]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov/Deng/Alonso with the teachings of Korpi by including a feature for providing a user’s mobile device with an alert including a driver’s photo that indicates the user’s assigned driver is close in proximity to said user based on location data received from both the user and driver mobile devices, as taught by Korpi, into the system of Pavlov/Deng/Alonso that is configured to match users with a transportation provider and is further capable of providing notifications to the users’ devices. One of ordinary skill in the art would have been motivated to modify to the system of Pavlov/Deng/Alonso with a feature for providing a user with a notification that their assigned driver is proximate to the user location, where the notification includes a photo of the driver, for the purpose of “providing enhanced vehicle service user (or passenger) security and an increased level of trust by the user of online taxi reservation systems such as those provided by Uber.” (¶ [0033]), as suggested by Korpi. Further, one of ordinary skill in the art would have been motivated to make this modification before the effective filing date of the claimed invention “so that the passenger may know the vehicle is near and will readily recognize it.” (¶ [0032]), as suggested by Korpi. Further, one of ordinary skill in the art would have recognized that the teachings of Korpi are compatible with the system of Pavlov/Deng/Alonso as they share capabilities and characteristics; namely, they are both systems directed to receiving user requests to contract transportation services from transportation providers. 

	Regarding claim 3, 
	Pavlov/Deng/Alonso teaches the limitations of claim 2. Further, Pavlov teaches the following:
	The notification to the transportation requestor comprises an earliest notification to the transportation requestor of the first transport request being matched with the transport provider. (“the user A 110A and the user B 110B may be notified of being matched to the transportation provider A 120A and may be required to submit an acceptance or declination of the transportation provider A 120A” (¶ [0086]), (“If the user A 110A or the user B 110B communicates a declination to the service provider servers 240 […] the user A 110A and the user B 110B may wait to be notified of being matched to another transportation provider 120B-N.“ ¶ [0088]), (“the user A 110A may be notified that the transportation provider A 120A may be providing transportation to the user A 110A and the user B 110B from origin x to destination y, at date/time z. The user A 110A may be notified via an email, a text message, a voice message, or any other method of communication that may be capable of notifying the user A 110A.” ¶ [0049]).
	Thus, Pavlov teaches that the users (A and B-N) may be notified via their device as soon as they have been matched with a transportation provider, where the users may decline the first available transportation provider and be notified again as soon as another match is found, equivalent to a notification to a transportation requestor comprising an earliest notification to the transportation requestor of the first transport request being matched with the transport provider.

	Regarding claim 5, 
	Pavlov/Deng/Alonso teaches the limitations of claim 2. Further, Pavlov/Deng/Alonso does not teach, however Korpi does teach, the following:
	Wherein the notification comprises a vibration of the transportation requestor device. (“the screen 590 would be spawned to show a Pickup Alert 505 that may or may not blink or have special animation as well as emit a sound and/or vibration alerting the user to close proximity of pickup vehicle” ¶ [0044]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov/Deng/Alonso with the teachings of Korpi by including a feature for providing a user’s mobile device with a vibrating alert including a driver’s photo that indicates the user’s assigned driver is close in proximity to said user based on location data received from both the user and driver mobile devices, as taught by Korpi, into the system of Pavlov/Deng/Alonso that is configured to match users with a transportation provider and is further capable of providing notifications to the users’ devices. One of ordinary skill in the art would have been motivated to modify to the system of Pavlov/Deng/Alonso with a feature for providing a user with a vibrating notification via the user device that indicates their assigned driver is proximate to the user location, where the notification includes a photo of the driver, for the purpose of “providing enhanced vehicle service user (or passenger) security and an increased level of trust by the user of online taxi reservation systems such as those provided by Uber.” (¶ [0033]), as suggested by Korpi. Further, one of ordinary skill in the art would have been motivated to make this modification before the effective filing date of the claimed invention “so that the passenger may know the vehicle is near and will readily recognize it.” (¶ [0032]), as suggested by Korpi, thus improving user convenience.  Further, one of ordinary skill in the art would have recognized that the teachings of Korpi are compatible with the system of Pavlov/Deng/Alonso as they share capabilities and characteristics; namely, they are both systems directed to receiving user requests to contract transportation services from transportation providers. 

	Regarding claim 6, 
	Pavlov/Deng/Alonso/Korpi teaches the limitations of claim 2. Further, Pavlov teaches the following:
	Wherein the transportation requestor device further displays an initial notification to the transportation requestor, after submitting the first transport request and before receiving information indicating that the first transport request has been matched with a transport provider, the initial notification instructing the transport requestor to expect the non-visual notification. (“ If the user A 110A search does not return at least one available transportation provider, the system 200 may notify the user A 110A that no transportation providers 120A-N are available and ask the user A 110A to try again later. The system 200 may also give the user A 110A the option to leave contact information, such as an email address or a phone number, in order to be notified if a transportation provider 120A-N becomes available”, ¶ [0075]). 
	Thus, Pavlov teaches that a notification is sent to a user that has requested a search for a transportation provider, where the notification includes information indicating that a transportation provider could not be found and a prompt to enter user contact information so that the user may be notified at a later time when a transportation provider becomes available, equivalent to an initial notification instructing the transport requestor to expect a notification. 

	Further, Pavlov does not explicitly teach that the user may receive a non-visual notification. However, Korpi teaches the following:
	[…] non-visual notification;
	(“the screen 590 would be spawned to show a Pickup Alert 505 that may or may not blink or have special animation as well as emit a sound and/or vibration alerting the user to close proximity of pickup vehicle” ¶ [0044]). 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of a notification comprising a vibration or sound emitted from a mobile device, as taught by Korpi, for the notification provided to a user device by the system of Pavlov/Deng/Alonso. Further, one of ordinary skill in the art would have recognized that the teachings of Korpi are compatible with the system of Pavlov/Deng/Alonso as they share capabilities and characteristics; namely, they are both systems directed to receiving user requests to contract transportation services from transportation providers. 

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Deng et al. U.S. Publication No. 2020/0058044, hereafter known as Deng, in further view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso, in further view of Korpi et al. U.S. Publication No. 2016/0275638, hereafter known as Korpi, in further view of Farrelly et al. U.S. Publication No. 2015/0262430, hereafter known as Farrelly. 

	Regarding claim 4, 
	Pavlov/Deng/Alonso/Korpi teaches the limitations of claim 2. As discussed above, regarding claim 2, Pavlov/Deng/Alonso/Korpi teaches that a user may be notified on their device when their driver is within a particular proximity. However, Pavlov/Deng/Alonso does not explicitly teach that the notification is provided to the transportation requestor based on a distance of the transportation requestor from a meeting location for the transport provider and the transportation requestor.  

	However, Farrelly teaches the following:
	Wherein providing the notification to the transportation requestor is further based on a distance of the transportation requestor from a meeting location for the transport provider and the transportation requestor. Farrelly teaches a system that may provide push notifications to a user device in response to transport service activity, where a user device may be provided with a push notification in the event that the user is a certain distance or time away from a pickup location for the transport service, (“A system and method are provided for generating and transmitting push notifications in connection with a transport service. Push notification triggers can be configured by a user […] transport service activity can be dynamically monitored for trigger events. Such trigger events can cause the system to generate and transmit push notifications to the user's mobile device”, See Abstract), (“push notification triggers 230 can be provided, and can include, for example, a “time-based” trigger 232 or “location-based” trigger 234“ ¶ [0067]), (“any number of use-case scenarios are envisioned for additional push notification triggers 248 that trigger push notifications […] push notification triggers can be configured for scenarios in which a shared user […] is a certain distance or time away from a destination or pick-up location.” ¶ [0068]), (“Users can operate a plurality of computing devices that are capable of communicating with a system, such as a transport service system, for purposes of requesting transport services.” ¶ [0010]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov/Deng/Alonso/Korpi with the teachings of Farrelly by including a feature for a providing a user device with a push notification when the user is a certain distance or time away from a pick-up location for a transportation service, as taught by Farrelly, into the system of Pavlov/Deng/Alonso/Korpi that is configured to receive location data from a user device and provide location based notifications regarding a requested transportation service. One of ordinary skill in the art would have been motivated to make this modification “in order to inform users […] of current conditions pertaining to the transport service” ¶ [0010], as suggested by Farrelly, such that user convenience and experience with the transportation system may be enhanced.  Further, one of ordinary skill in the art would have recognized that the teachings of Farrelly are compatible with the system of Pavlov/Deng/Alonso/Korpi as they share capabilities and characteristics; namely they are both systems directed to arranging transportation services and providing location based notifications. 

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Deng et al. U.S. Publication No. 2020/0058044, hereafter known as Deng, in further view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso, in further view of Hiyama et al. U.S. Publication No. 2016/0034845, hereafter known as Hiyama. 

	Regarding claim 7,
	Pavlov/Deng/Alonso teaches the limitations of claim 1. Pavlov does not teach, however Alonso does teach, the following:
	Wherein matching the first transport request with the second transport request based at least in part on the upper bound comprises:
	Determining a current proximity to the upper bound;
	Alonso teaches “After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch” (¶ [0124]). Thus, determining that a time window has expired is equivalent to determining a current proximity to an upper bound amount of time. 
	Determining, based at least in part on the current proximity to the upper bound, a fitness […] for accepting a candidate matching involving the first transport request;
	Alonso teaches “After expiration of the time window, at least some (and preferably all) of the collected requests are assigned in batch” (¶ [0124]), (“the optimal assignment for the current requests and time would be found; otherwise, the best solution found within given limitations (e.g. a given time limit) is returned”, ¶ [0016]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Pavlov/Deng with the teachings of Alonso by including a feature for determining when a time window has expired to determine the best/optimal assignment of transportation requests in a batch, as taught by Alonso, into the system of Pavlov/Deng that allows users to submit requests to be matched with another user for a transportation service, where a user may predefine a time window to search for a match. One of ordinary skill in the art would have been motivated to make such a modification when one considers that the system of Pavlov would be enabled to generate matches “in a computationally efficient manner at a large scale” (¶ [0015]), as suggested by Alonso, and “guarantees optimality of the assignment of the currently active requests” (¶ [0131]), as suggested by Alonso. One of ordinary skill in the art would have recognized that the teachings of Alonso are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 

	Although, Pavlov/Deng/Alonso teaches that users may be assigned/matched with other users to share a transportation service when it has been determined that a time window has expired, Pavlov/Deng/Alonso does not teach determining a fitness threshold for accepting a candidate matching involving a first transport request or determining that the fitness of matching the first transport request with the second transport request exceed the fitness threshold.

	However, Hiyama teaches the following:
	Determining […] a fitness threshold for accepting a candidate matching involving the first transport request; and determining that the fitness of matching the first transport request with the second transport request exceed the fitness threshold. (“ the transport arrangement system […] provides a network service in which the system can receive requests for transport service from two or more users (also referred to as riders) at different instances of time, and based on information provided by the individual users in the requests, can dynamically assign a driver to provide transport to the two or more users”, ¶ [0010]), (“if both the first user value and the second user value are less than or equal to the threshold (or in the other example, less than the threshold), the score compute 118 can determine that the second user is a good candidate for ridesharing (or in other words, that the first user and driver can be paired with the second user”, ¶ [0051]), (“Such a threshold can be a user-configured and modifiable threshold value.”, ¶ [0050]). 
	Thus, Hiyama teaches that a user may set a threshold in the system that must be met in order to be paired with another user to share a transportation service (equivalent to determining a fitness threshold for accepting a candidate matching), where the system may only match the first user with a second user if their values are below the determined threshold (equivalent to determining that the fitness of matching the first transport request with the second transport request exceed the fitness threshold). 
	It would have been obvious before the effective filing date of the claimed invention to have modified the system of Pavlov/Deng/Alonso with the teachings of Hiyama by including a feature for determining a threshold that must be met or exceeded based on two user values so that a match may be determined between said two users to share a transportation service, as taught by Hiyama, into the system of Pavlov/Deng/Alonso that is configured to match users to share a transportation service within a predetermined time window. One of ordinary skill in the art would have been motivated to modify the system of Pavlov/Deng/Alonso by including a feature for determining a threshold, based on the determining a time window has expired, that must be met or exceeded so that two users may be matched to share a transportation service with the purpose to “improve efficiency” (¶ [0017]), as suggested by Hiyama, of the system of Pavlov/Deng/Alonso when performing the matching of two users to share a transportation service. Further, one of ordinary skill in the art would have recognized that the teachings of Hiyama are compatible with the system of Pavlov/Deng/Alonso as they share capabilities and characteristics; namely they are systems directed to arranging transportation services for users and matching user to share transportation services. 
	
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Deng et al. U.S. Publication No. 2020/0058044, hereafter known as Deng, in further view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso, in further view of alSafadi U.S. Publication No. 2008/0097733, hereafter known as AlSafadi.  

	Regarding claim 14,
	Pavlov/Deng/Alonso teaches the limitations of claim 1. Further, Pavlov teaches the following:

	Selecting an upper bound […] in light of the characteristics […] and the contextual conditions.
	Pavlov teaches (¶ [0076] - ¶ [0079]) that the system or first user (A) may determine a time that a transportation share availability should remain open, such that the transportation share availability may automatically be closed by the service provider servers within the fixed time. For example, a first user may submit a request for transportation at date/time z, and the system may then continue searching for a second user to share transportation with the first user until a fixed/threshold time before the date/time z. Either the system or user may set a minimum time threshold that represents the minimum amount of time before date/time z that the user A may continue to wait for a second user to share transportation with. For instance, if the first user set their minimum time threshold as one hour, then once the current time is within one hour of the date/time z, the system may no longer attempt to match the first user with a second user; equivalent to selecting an upper bound in light of the characteristics and the contextual conditions.

	Although Pavlov teaches a system configured to determine an upper bound in light of characteristics and contextual conditions, Pavlov does not explicitly teach determining an upper bound in light of the characteristics and the historical transport request data related to the transport requestor. 

	However, Deng teaches the following:
	Selecting an upper bound […] in light of the characteristics, the historical transport request data related to the transport requestor, […]. 
	Deng teaches (¶ [0106]- ¶ [0109], ¶ [0096] - ¶ [0099], ¶ [0179]) a system configured to receive a carpooling order from a user including a starting location and a destination. The system is further configured to determine whether the order is satisfied with a willing-to-wait condition, where this condition indicates that the user is willing to wait a preset amount of time for a discount on the carpooling order that increases the longer the user is willing to wait for a match. Accordingly, the system may determine the preset maximum waiting time based on historical carpooling orders, where the system may also acquire historical order of the user. The historical data may include information related to, for example, average waiting time periods; equivalent to selecting an upper bound in light of the characteristics and the historical transport request data related to the transport requestor. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov with the teachings of Deng by incorporating the features for determining whether the order is satisfied with a willing-to-wait condition (where this condition indicates that the user is willing to wait a preset maximum amount of time for finding a match for a discount on the carpooling order) and determining the preset maximum waiting time based on historical carpooling orders that may be associated with the user, as taught by Deng, into the system of Pavlov that is configured to continue searching for a match between transportation requestors for a predetermined amount of time. One of ordinary skill in the art would have recognized that by incorporating these features taught by Deng, the system of Pavlov would have been further enabled to determine a preset maximum waiting time for finding a match (with a second requestor and driver) for a first transportation requestor based on contextual conditions, historical transportation information associated with the first requestor, and a determination that the first requestor is willing to wait for a discount. One of ordinary skill in the art would have been motivated to make this modification when one considers that such feature “may effectively improve carpooling efficiency and flexibility as well as guarantee benefits of both users and drivers” (¶ [0219]), as suggested by Deng. One of ordinary skill in the art would have recognized that the teachings of Deng are compatible with the system of Pavlov as they share capabilities and characteristics; namely they are both systems directed to receiving transportation requests and generating matches for said transportation requests within a predefined window of time. 
	Although Pavlov/Deng/Alonso teaches a system configured to determine a window of time (equivalent to determining an upper bound) to find optimal matches for user requests within a batch of requests. Further, Pavlov/Deng/Alonso does not teach, however AlSafadi does teach, the following:
	
	Simulating a plurality of matching scenarios;
	AlSafadi teaches a system with a feature for performing a simulation that considers changing criteria/parameters with each run of the simulation to determine which set of criteria/parameters provide the best match for a user, where the optimal result is chosen at the end, (“a method is provided for performing a simulation of patient treatment using the at least one executable clinical guideline” ¶ [0005]), (“The computing system further includes a decision support system providing for performing a simulation”, ¶ [0004]), (“The guideline database 20 is preferably searchable for finding and selecting a particular guideline or the guideline that best meets criteria for guidance in the patient's current treatment, or for simulation of treatment of the patient.” ¶ [0018]), (“the simulation may be run more than one time by changing  […] decisions made, e.g., at case or action step(s) […] A determination may be made as to which simulation data parameters and/or decisions produce the best results or the desired results”, ¶ [0036]).

	Applying a plurality of differing upper bounds for waiting for alternate matchings within to the plurality of matching scenarios; (“It is contemplated that the simulation may be run more than one time by changing at least one parameter of the simulated data, such as by a predetermined or calculated increment (or decrement) for each iteration of the simulation” (¶ [0036]). Thus, incrementing (or decrementing) an iteration of a simulation each time it is run is equivalent to applying a plurality of differing upper bounds for waiting for waiting for alternate matchings within the plurality of matching scenarios. 

	Evaluating outcomes of applying each of the plurality of differing upper bounds to the plurality of matching scenarios; and (“The results of the simulation iterations, or portions thereof, can be compared to one another and/or to target results.” ¶ [0036]).  

	Selecting the upper bound based at least in part on evaluating the outcomes of applying each of the plurality of differing upper bounds to the plurality of matching scenarios […]; (“The results of the simulation iterations, or portions thereof, can be compared to one another and/or to target results. A determination may be made as to which simulation data parameters and/or decisions produce the best results or the desired results”, ¶ [0036]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavlov/Deng/Alonso with the teachings of AlSafadi by including a feature for performing a series of simulations that consider adjusted criteria/parameters (such as incrementing/decrementing each simulation) for each run of the simulations to determine which set of criteria/parameters provide the best matches, where the optimal result is chosen when all simulations have been run, as taught by AlSafadi, into the system of Pavlov/Deng/Alonso that is configured to adjust and select a window of time to find optimal matches for user requests within a batch of requests. One of ordinary skill in the art would have been motivated to make this modification of including a series of simulations, each run considering a different time window to be used in the system of Pavlov/Deng/Alonso, with the purpose to determine which “decisions produce the best results or the desired results” ¶ [0036], as suggested by AlSafadi, so that the system of Pavlov/Deng/Alonso may be further configured to determine and select the best time window to apply.   

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Pavlov U.S. Publication No. 2008/0114629, hereafter known as Pavlov, in view of Deng et al. U.S. Publication No. 2020/0058044, hereafter known as Deng, in further view of Alonso-Mora et al. U.S. Publication No. 2018/0231984, hereafter known as Alonso, in further view of Copeland et al. U.S. Patent No. 10,147,325, hereafter known as Copeland. 

	Regarding claim 17,
	Pavlov/Deng/Alonso teaches the limitations of claim 1. Although, Pavlov teaches a system that may automatically match two compatible users for sharing transportation (equivalent to evaluating the fitness of matching the first transport request with the second transport request), Pavlov/Deng/Alonso does not teach calculating a score for matching the first transport request with the second transport request.  
	However, Copeland teaches the following:
	Wherein evaluating the fitness of matching the first transport request with the second transport request comprises calculating a score for matching the first transport request with the second transport request. (“a system for customizing rideshares is provided in which passengers are pooled together for transport in the same vehicle based on one or more preferences shared among the passengers.” col.1, lines 14-18), (“for a potential group of users to ride together, for each pair of those users, a reciprocal match score is calculated by comparing one user's parameters with the other user's parameter preferences and vice versa […]  for a reciprocal match score to be high enough for a given pair of users to ride together, there must be a minimum level of reciprocal compatibility between the two users.” col. 10, lines 3-15),  (for a first user and a second user, a reciprocal match score can be calculated by comparing the parameter preferences of the first user with the parameters of the second user, and also comparing the parameter preferences of the second user with the parameters of the first user, the reciprocal match score being a composite result of those two comparisons.” col. 9, lines 19-26), (“A user can be an individual or a group of individuals […] A user can be […] a prospective passenger (i.e., a user who is requesting a rideshare) of the system 100.” col. 3, lines 42-45). 
	
	It would have been obvious before the effective filing date of the claimed invention to have modified the system of Pavlov/Deng/Alonso with the teachings of Copeland by including a feature for calculating a compatibility score between prospective passengers before matching/selecting a group prospective passengers to share a transportation service based on the calculated score, as taught by Copeland, into the system of Pavlov/Deng/Alonso that is configured to automatically match a group of users to share a transportation service. One of ordinary skill in the art would have been motivated to modify to system of Pavlov/Deng/Alonso with a feature for matching a group of users for a transportation service based on a calculated compatibility score between the prospective passengers when one considers such a modification “can benefit users of the systems/methods by improving ridesharing experiences for the users and reducing the incidence of undesirable rideshare experiences” (col. 2, lines 6-9), as suggested by Copeland. Further one of ordinary skill in the art would have recognized that the teachings of Copeland are compatible with the system of Pavlov/Deng/Alonso as they share capabilities and characteristics; namely, they are both system directed to matching users to share transportation services. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                          
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628